DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendments presented on 02/03/2021.  As directed by the response: claim 1 has been amended.  Thus, claims 1-11 are presently pending in the application.
Response to Arguments
Applicant’s arguments, see page 4, filed 02/03/2021, with respect to the prior art Lock disclosing serpentine first and second annular blood-outflow-edge regions has peaks that are directly coupled to each other by struts have been fully considered and are persuasive.  Therefore, the 102 rejections of claims 1-3, 5-7 and 11 by Lock et al. has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Lock et al. in view of Ross et al. U.S. Patent 4,343,048.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lock et al. WO 2005/076973 A2 in view of Ross et al. U.S. Patent 4,343,048.

    PNG
    media_image1.png
    551
    755
    media_image1.png
    Greyscale

Regarding Claim 1, Lock et al. discloses a prosthetic heart valve having a proximal end and a distal end comprising: an annular ring portion at an outflow end of the prosthetic heart valve (as annotated in page 3 of applicants proposed agenda submitted with Examiner’s interview, mailed on 01/26/2021, revealing the annular ring disposed on an outflow end, the examiner has submitted herein a new annotation that shows the annular ring located at an outflow end); a stent portion adjacent the ring portion, the stent portion having a first annular blood-outflow-edge region 360 upstream of a second annular  blood-outflow-edge region 358, the first annular blood-outflow-edge region 360 being congruent with the second annular blood-outflow-edge region 358; and a plurality of valve leaflets 396 supported by the stent portion wherein the first annular blood-outflow-edge region 360 and the second annular blood-outflow-edge region 358 extend annularly around the valve in a serpentine pattern having peaks and troughs (as seen in the annotated figures 23 and 26 above and paragraph [0111]); wherein the first annular blood-outflow-edge region 360 and the second annular blood-outflow-edge region 358 are spaced apart by elongated slots “S” (see paragraph [0108]), the slots being interrupted by links 404 connecting the first annular blood-outflow-edge region and the second annular blood-outflow edge region (as seen in the annotated Figure 26 above and paragraph [0112]), wherein the first annular blood-outflow-edge region and the second annular blood-outflow-edge region are capable of independent movement relative to one another in the vicinity of strut structures that connect the ring portion to the stent portion (paragraphs [0109-0110]). However, Lock et al. does not expressly disclose the peaks of the first annular blood-outflow-edge region are not directly coupled to the corresponding peaks of the second annular blood-outflow-edge regions. Ross et al. teaches a stent portion 1 in the same field of endeavor for a cardiac valve, the stent portion 1 comprising a first annular blood-outflow edge region 6 and a second annular blood-outflow-edge region 2 having peaks 9, 10, 11 and troughs 7, 8, wherein the peaks of the first annular blood-outflow edge region are not directly coupled to the corresponding peaks of the second annular blood-outflow-edge region (as seen in Figures 1-2) for the purpose of allowing the allowing the undulations to be able to bend 
Regarding Claim 2, Lock et al. discloses wherein the first annular blood-outflow-edge region 360 and the second annular blood-outflow-edge region 358 undulate alternately upstream and downstream relative to the direction of blood flow annularly around the valve 396 (as seen in Figure 23 and annotated Figure 26).
Regarding Claim 3, Lock et al. discloses wherein the ring portion is integrally connected to the stent portion via struts 350 (as seen in the annotated Figure 26 above).
Regarding Claim 5, Lock et al. discloses wherein the ring portion is spaced from the stent portion such that the plurality of valve leaflets cannot contact the ring portion (as seen in Figure 23, ring portion 400 is spaced apart from the leaflets 396).
Regarding Claim 6, Lock et al. discloses wherein the ring portion and the stent portion are annularly compressible to substantially the same circumference (paragraph [0113], Nugent et al. discloses the stent 330 expands radially substantially uniformly along its length).
Regarding Claim 7, Lock et al. discloses wherein the ring portion is re-expandable to a circumferential size that is greater than the circumferential size of at least a part of the stent portion when the stent portion is re-expanded (paragraph [0113], the stent 330 can be further inflated to cause the center region of the stent 330 to expand further causing the stent to take on a barrel shape). 
Regarding Claim 11, Lock et al. discloses wherein the stent portion is substantially concentric with the ring portion (as seen in Figure 21).
Claims 4 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lock et al. WO 2005/076973 A2 in view of Ross et al. U.S. Patent 4,343,048 and further in view of Seguin et al. U.S. Publication 2007/0043435.
Regarding Claim 4, Lock et al. discloses the ring portion and the stent portion are connected by struts (as seen in the annotated Figure 26 above). However, Lock et al. does not expressly disclose wherein the ring portion and the stent portion are connected by struts that form dual open bars. Seguin et al. teaches a prosthetic heart valve in the same field of endeavor comprising an annular ring 120 and a stent portion 103 having a first annular blood-outflow-edge region 103 upstream of a second annular blood-outflow-edge region 103 (bottom undulations), wherein the ring portion 120 and the stent portion 103 are connected by struts 105b which form dual open bars (paragraph [0149] and as seen in Figure 19) for the purpose of having additional support corresponding to the three junctions formed by the three valves of the valve 102 to provide additional support to facilitate proper mounting of the valve to the frame support (paragraph [0149]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lock’s strut to be a dual open bar strut as taught by Seguin et al. for the purpose of having additional support corresponding to the three junctions formed by the three valves of the valve prosthesis and to provide additional support to facilitate proper mounting of the valve to the frame support.
Regarding Claim 8, Lock et al. does not expressly disclose wherein the ring portion includes barbs that engage tissue of the patient when the valve is in use. Seguin et al. teaches a prosthetic heart valve in the same field of endeavor comprising an annular ring 120 and a stent 
Regarding Claim 9, Lock et al. does not expressly disclose wherein the ring portion is more resistant to annular compression than the stent portion. Seguin et al. teaches a prosthetic heart valve in the same field of endeavor comprising an annular ring 120 and a stent portion 103 having a plurality of leaflets 102 (as seen in Figures 21-22), wherein Seguin et al. teaches the wire thickness can vary between different circumferences of the valve support for the purpose of controlling the expansion forces of the device, wherein providing a thicker wire would provide a greater expansion force to rest greater radial inward forces (paragraphs [0015], [0019] and [0182]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lock’s annular ring portion to further include a first thickness and the stent portion having a second thickness as taught by Seguin et al. for the purpose of having different expansion forces and allow for controlled expansion of the device and provide greater radial inward forces along different portions of the prosthetic valve structure.
Regarding Claim 10, Lock et al. does not expressly disclose a sheet material covering at least part of the stent portion. Seguin et al. teaches a prosthetic heart valve in the same field of endeavor comprising a stent portion 310 having a plurality of valve leaflets 312, wherein the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774